 



Exhibit 10.89
WAIVER, CONSENT AND FIFTEENTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT
          THIS WAIVER, CONSENT AND FIFTEENTH AMENDMENT TO LOAN AND SECURITY
AGREEMENT (this “Amendment”) is entered into as of October 17, 2005, by and
among Lenders, WELLS FARGO FOOTHILL, INC., a California corporation, as the
arranger and administrative agent for the Lenders (“Agent”) and MIDWAY HOME
ENTERTAINMENT INC., a Delaware corporation (“Midway”), MIDWAY AMUSEMENT GAMES,
LLC, a Delaware limited liability company (“MAG”; Midway and MAG are referred to
hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), MIDWAY GAMES INC., a
Delaware corporation (“Parent”), MIDWAY GAMES WEST INC., a California
corporation (“MGW”), MIDWAY INTERACTIVE INC., a Delaware corporation (“MI”),
MIDWAY SALES COMPANY, LLC, a Delaware limited liability company (“MSC”), MIDWAY
HOME STUDIOS INC., a Delaware corporation (“MHS”), SURREAL SOFTWARE INC., a
Washington corporation (“Surreal”), MIDWAY STUDIOS – AUSTIN INC., a Texas
corporation (“MSA”), MIDWAY STUDIOS – LOS ANGELES INC., a California corporation
(“MSLA”; Parent, MGW, MI, MSC, MHS, Surreal, MSA and MSLA, are referred to
hereinafter each individually as a “U.S. Credit Party” and individually and
collectively, jointly and severally, as the “U.S. Credit Parties”).
          WHEREAS, Borrowers, U.S. Credit Parties, Agent, and Lenders are
parties to that certain Loan and Security Agreement dated as of March 3, 2004
(as amended, modified or supplemented from time to time, the “Loan Agreement”);
          WHEREAS, Borrowers have advised Agent and Lenders that the names of
certain Australian Subsidiaries have been changed which actions are a default
under Section 7.5 of the Loan Agreement (the “Name Change Defaults”) and
Borrowers and U.S. Credit Parties have requested that Agent and Lenders waive
the Name Change Defaults and consent to such name changes;
          WHEREAS, Borrowers have advised Agent and Lenders that Parent desires
to cause the name of Pitbull to be changed to Midway Studios – Newcastle Limited
(the “Pitbull Name Change”) and Borrowers and U.S. Credit Parties desire for
Agent and Required Lenders to consent to the Pitbull Name Change as set forth
herein; and
          WHEREAS, Borrowers, U.S. Credit Parties, Agent and Lenders have agreed
to amend the Loan Agreement in certain respects, subject to the terms and
conditions contained herein.
          NOW THEREFORE, in consideration of the premises and mutual agreements
herein contained, the parties hereto agree as follows:
          1. Defined Terms. Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Loan
Agreement.

 



--------------------------------------------------------------------------------



 



          2. Waiver and Consent. Subject to the satisfaction of the conditions
set forth in Section 6 below, Agent and Required Lenders hereby waive the Name
Change Defaults and consent to the change of name of certain of the Australian
Subsidiaries as reflected in Section 4(a) of this Amendment. This is a limited
waiver and consent and shall not be deemed to constitute a waiver of, or consent
to, any other future breach of the Loan Agreement (as amended by this
Amendment).
          3. Consent. Subject to the satisfaction of the conditions set forth in
Section 6 below, Agent and Required Lenders hereby consent to the Pitbull Name
Change. This is a limited consent and shall not be deemed to constitute a waiver
of, or consent to, any other future breach of the Loan Agreement (as amended by
this Amendment).
          4. Amendment to Loan Agreement. Subject to the satisfaction of the
conditions set forth in Section 6 hereof, the Loan Agreement is amended as
follows:
          (a) The definition of “Australia Subsidiaries” in Section 1.1 of the
Loan Agreement is hereby amended and restated as follows:
“Australia Subsidiaries” means Midway Studios — Australia Pty Ltd. (ACN 066 907
266), Midway Games — Australia Pty Ltd. (ACN 100 780 989), Midway Studios
Development — Australia Pty Ltd. (ACN 101 413 745), Ratbag Productions Pty Ltd.
(ACN 096 392 362) and Ratbag Studios Pty Ltd. (ACN 106 892 906).
          (b) The definition of “Pitbull” in Section 1.1 of the Loan Agreement
is hereby amended and restated as follows:
“Pitbull” means Midway Studios — Newcastle Limited, an English limited liability
private company, registered with company number 3292274.
          (c) Section 7.9 of the Loan Agreement is hereby amended and restated
as follows:
     7.9 Consignments
Consign any of their Inventory or sell any of their Inventory on bill and hold,
sale or return, sale on approval, or other conditional terms of sale; provided
that Midway and UK Company may consign Inventory for sale in France with their
distributor Nobilis S.A. with a value (based upon the cost of such Inventory to
Midway or UK Company) not to exceed $1,000,000 at any time.
          5. Ratification. This Amendment, subject to satisfaction of the
conditions provided below, shall constitute an amendment to the Loan Agreement
and all of the Loan Documents as appropriate to express the agreements contained
herein. In all other respects, the Loan Agreement and the Loan Documents shall
remain unchanged and in full force and effect in accordance with their original
terms.

-2-



--------------------------------------------------------------------------------



 



          6. Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof and upon the satisfaction of the following conditions
precedent:
          (a) Each party hereto shall have executed and delivered this Amendment
to Agent;
          (b) Companies shall have delivered to Agent such documents, agreements
and instruments as may be requested or required by Agent in connection with this
Amendment, each in form and content acceptable to Agent;
          (c) Except for such Defaults as may be waived by this Amendment, no
Default or Event of Default shall have occurred and be continuing on the date
hereof or as of the date of the effectiveness of this Amendment; and
          (d) All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent and its legal counsel.
          7. Miscellaneous.
          (a) Warranties and Absence of Defaults. In order to induce Agent to
enter into this Amendment, each Company hereby warrants to Agent, as of the date
hereof, that, except for such Defaults as may be waived by this Amendment, the
representations and warranties of Companies contained in the Loan Agreement are
true and correct as of the date hereof as if made on the date hereof (other than
those which, by their terms, specifically are made as of certain dates prior to
the date hereof).
          (b) Expenses. Companies, jointly and severally, agree to pay on demand
all costs and expenses of Agent (including the reasonable fees and expenses of
outside counsel for Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided herein shall
survive any termination of this Amendment and the Loan Agreement as amended
hereby.
          (c) Governing Law. This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois.
          (d) Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.
          8. Release.
          (a) In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Company, on behalf of itself
and its successors, assigns, and

-3-



--------------------------------------------------------------------------------



 



other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent and Lenders, and their successors
and assigns, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (Agent, each Lender and all such
other Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
such Company or any of its successors, assigns, or other legal representatives
may now or hereafter own, hold, have or claim to have against the Releasees or
any of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment, including, without limitation, for or on account of, or in relation
to, or in any way in connection with any of the Loan Agreement, or any of the
other Loan Documents or transactions thereunder or related thereto.
          (b) Each Company understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
          (c) Each Company agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

-4-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized and delivered
as of the date first above written.

                  MIDWAY HOME ENTERTAINMENT INC.,       a Delaware corporation
 
                MIDWAY AMUSEMENT GAMES, LLC,     a Delaware limited liability
company
 
                MIDWAY GAMES INC.,     a Delaware corporation
 
                MIDWAY GAMES WEST INC.,     a California corporation
 
                MIDWAY INTERACTIVE INC.,     a Delaware corporation
 
                MIDWAY SALES COMPANY, LLC,     a Delaware limited liability
company
 
                MIDWAY HOME STUDIOS INC.,     a Delaware corporation
 
                SURREAL SOFTWARE INC.,     a Washington corporation
 
                MIDWAY STUDIOS — AUSTIN INC.,     a Texas corporation
 
                MIDWAY STUDIOS — LOS ANGELES INC.,     a California corporation
 
           
 
  Each By   Thomas E. Powell    
 
                Title  EVP-Finance, CFO & Treasurer
 
         

Signature page to Waiver, Consent and Fifteenth Amendment to Loan and Security
Agreement

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO FOOTHILL, INC.,       a California corporation, as
Agent, as UK Security Trustee and as a Lender
 
           
 
  By   John Leonard    
 
                Title Vice President
 
           

Signature page to Waiver, Consent and Fifteenth Amendment to Loan and Security
Agreement

 